Citation Nr: 1508274	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 1960 and from April 1962 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

Regarding the Veteran's claim of entitlement to service connection for a sleep disorder, the Board notes that the Veteran's initial claim was for service connection for sleep apnea.  The medical evidence of record also indicates that the Veteran has diagnoses of REM sleep behavior disorder, parasomnia, and hypersomnia.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the claim as entitlement to service connection for a sleep disorder, claimed as sleep apnea, as styled on the title page.  

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing, a transcript of which has been associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his breathing and sleeping problems started while he was in service.  See March 2014 Hearing Transcript.  He testified that he first starting experiencing breathing problems in 1968 after being exposed to chemicals in Vietnam.  He also testified that he first started having difficulties sleeping early in his military career.  He further explained that he would often forgo going to sick call for these conditions because "our culture back then in the military was not to whine or complain."  

The Veteran's service treatment records show numerous instances of treatment for respiratory conditions.  In September 1969, the Veteran was diagnosed with an upper respiratory infection and mild early bronchitis.  In October 1969, the Veteran was diagnosed with an upper respiratory infection and early bronchitis.  In July 1970, the Veteran exhibited "harsh breath sounds" and was diagnosed with early bronchitis.  In October 1970, the Veteran was diagnosed with bronchitis, pharyngitis, and pneumonia.  In September 1971, the Veteran complained of a cough and was diagnosed with flu syndrome.  During his April 1979 separation examination, the Veteran reported having shortness of breath, upper respiratory infections, and bronchitis.  In May 1979, the Veteran was diagnosed with bronchitis.  

Post-service, the Veteran testified that he started seeing a private doctor within a year of separation for his breathing and sleeping problems.  The Veteran testified that the he could not remember the private doctor's name because he was a "small town doctor" in Alaska.  The available post-service treatment records show that the Veteran has been diagnosed with chronic obstructive pulmonary disorder (COPD), obstructive airway disease, obstructive sleep apnea, REM sleep behavior disorder, parasomnia, and hypersomnia.

The Veteran was afforded a VA respiratory conditions examination in August 2012.  The examiner indicated that the Veteran did not now have and had not ever been diagnosed with a respiratory condition.  The examiner also indicated that no records regarding the Veteran's positive sleep study were available for review.  The examiner stated that the Veteran was diagnosed with bronchitis in September and October 1969, with "[n]o further history of lung or breathing condition while in active duty military."  The examiner also noted "[n]o complaints of breathing problems on exit physical examination in January 1971."  The examiner concluded that he was "unable to provide an [etiology] opinion without resorting to mere speculation" because "there is no pathology to render a diagnosis for the claimed breathing condition."  

The Board finds the August 2012 examination report inadequate for several reasons.  First, the examiner indicated that no private treatment records were available for review.  However, the Board notes that private treatment records from Spokane Internal Medicine detailing treatment for sleep apnea and COPD were associated with the claims file just four days before the examination was conducted.  Thus, it appears that the examiner did not have access to the entire claims file at the time of the examination.  Although the fact that an examiner did not review all of the documents in the claims file does not necessarily render an examination inadequate when the report shows that the examiner is familiar with the claimant's medical history; in this case, the private medical records from Spokane Internal Medicine extensively document the Veteran's treatment for several respiratory conditions since 2000.  Accordingly, the Board finds that their absence during the examination renders the report inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  

Moreover, since the August 2012 examination, additional VA and private treatment records, showing ongoing treatment for COPD and sleep apnea, have been added to the claims file.  This evidence further renders the examiner's observation that the Veteran does not have a current respiratory condition inaccurate.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  

Additionally, the examiner's statements regarding the Veteran's service treatment records are inaccurate and reflect a less than thorough review of the evidence.  In this regard, the examiner incorrectly indicated that the Veteran had no history of lung or breathing conditions after October 1969.  As noted above, the Veteran was treated for bronchitis on three occasions after October 1969.  Moreover, the examiner's statement that the Veteran denied breathing problems on his exit physical in January 1971 is inaccurate.  The Veteran's exit physical was conducted in April 1979, and the Veteran indicated a history of shortness of breath and breathing problems.  As the opinion appears to have been based on an inaccurate factual premise, it is inadequate and a new opinion is needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Finally, the examiner's statement that he could not opine at to the etiology of the Veteran's breathing condition without resort to speculation renders the opinion inadequate.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner did not consider all the procurable and assembled data prior to his mere speculation statement.  Thus, the examination carries no probative weight.

As it remains unclear to the Board whether the Veteran's respiratory condition is related to his military service, it is necessary to have a medical opinion discussing the relationship between respiratory condition and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of a respiratory condition.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  Additionally, the examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds that another examination and opinion addressing the etiology of the Veteran's respiratory disorder is necessary in order to fairly decide the merits of his claim.

With regard to the Veteran's sleep disorder, a remand is required to provide the Veteran with a VA examination.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran testified that he first had sleeping difficulties during active service, as early as the mid-1960s.  While his available service treatment records are negative for reports of or treatment for a sleeping disorder in service, the Veteran testified that he self-treated with alcohol.   The Board notes that the Veteran is competent to report symptoms of sleeping difficulties, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, a service treatment record from May 1971 shows that the Veteran complained of nervousness and was prescribed valium.  Further, the Veteran has competently and credibly testified that he has had sleeping difficulties since service discharge.  See Hearing Transcript.  As such, because there is an indication that a sleep disorder was possibly present during his active duty, coupled with medical evidence indicating the presence of a current disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any sleep disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding each of the claims on appeal, remand is also required to obtain service treatment records.  VA has a duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Here, the only service treatment records associated with the claims file are dated from July 1969 to May 1979; however, the Veteran served on active duty from August 1957 to July 1960 and from April 1962 to June 1979.  The Board also notes that the records do not include entrance examinations or a separation examination from the first period of service.  Thus, it appears to the Board that there may be pertinent service treatment records not associated with the claims file.  

The RO indicated in an August 2012 letter to the Veteran that it had not yet received service treatment records prior to July 1969.  However, it is unclear from the claims file what measures were taken by the RO to obtain these potentially missing service treatment records, to include informing the Veteran that records may be missing and that he should submit any records in his possession.  On remand, an attempt should be made to obtain these potentially missing service treatment records. 

Accordingly, the case is REMANDED for the following action:

1) Take all appropriate actions to attempt to obtain missing service treatment records, especially from the periods from 1957-1960 and 1962-1969.  

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2) Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a sleeping disorder or a respiratory disorder since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).

3) After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to obtain a medical opinion as to whether his current sleep disorder is related to his period of service.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently suffers, or at any time during the pendency of this appeal suffered, from a sleep disorder-to include, but not limited to, sleep apnea.  If so, then for each such diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current sleep disorder arose during service or is otherwise related to any incident of service.  The examiner is directed to the Veteran's lay statements regarding the onset of his symptoms associated with his sleep disorder, to include his fatigue in service, as well as service treatment records from May 1971 showing that the Veteran complained of nervousness and was prescribed valium.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4) After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to obtain a medical opinion as to whether his current respiratory disorder is related to his period of service.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently suffers, or at any time during the pendency of this appeal suffered, from a respiratory disorder-to include, but not limited to, COPD.  If so, then for each such diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current respiratory disorder arose during service or is otherwise related to any incident of service.  The examiner is directed to the Veteran's lay statements regarding the onset of his symptoms associated with his respiratory disorder, to include his exposure to chemicals in Vietnam and to a cold and dry environment when he served in Alaska, as well as service treatment records showing treatment for recurrent bronchitis and upper respiratory infections.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports and medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If the claims are not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




